     Case 1:20-cr-00189-PLM ECF No. 24, PageID.142 Filed 12/16/20 Page 1 of 1


                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,

              vs.

JAMES ALLEN MOORE,                                     Case No: 1:20-cr- 189
DENNIS LYNN CARTWRIGHT, JR.,
EILAND KWEST JOHNSON, and
MYKAEL LEE BOOKER,

BRIAN DEWAYNE DARDEN-MOSBY,                            Case No: 1:20-cr- 190
JEMAR AHTON MASON, and
SEHANN JECOE MASON

      Defendants.
_________________________________/

                               NOTICE OF RELATED CASES

       The United States of America, by and through Andrew Byerly Birge, United States

Attorney, and Jonathan Roth, Assistant United States Attorney, submits that, pursuant

to Western District of Michigan Local Criminal Rule 56.4(b)(iii)(A), the above cases are

related to each other because they are based upon a substantial common nucleus of facts,

events, or transactions. Specifically, both cases involve same series of Title III wiretap

authorizations by Chief Judge Robert J. Jonker (1:20-mc-59, SEALED) and interrelated

drug transaction interceptions.

                                          United States Attorney

Dated: December 16, 2020                   /s/ Jonathan Roth
                                          JONATHAN ROTH
                                          Assistant United States Attorney

                                          ORDER

       The Court finds that the above case is      related / not related.


                                           Magistrate Judge Phillip J. Green
The government’s
      government s memo fails to establish that the two cases meet the definition of related
 in Local Rule 56.4(b)(iii)(A). Accordingly, they should each be randomly assigned to a
district judge.
